Case 20-03049   Doc 66   Filed 12/16/20 Entered 12/16/20 14:17:33   Desc Main
                           Document     Page 1 of 5
Case 20-03049   Doc 66   Filed 12/16/20 Entered 12/16/20 14:17:33   Desc Main
                           Document     Page 2 of 5
Case 20-03049   Doc 66   Filed 12/16/20 Entered 12/16/20 14:17:33   Desc Main
                           Document     Page 3 of 5
Case 20-03049   Doc 66   Filed 12/16/20 Entered 12/16/20 14:17:33   Desc Main
                           Document     Page 4 of 5
Case 20-03049   Doc 66   Filed 12/16/20 Entered 12/16/20 14:17:33   Desc Main
                           Document     Page 5 of 5
